DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                                 JOHN A. TOTH,
                                   Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-1788

                              [August 17, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Sellers Johnson,
Judge; L.T. Case No. 2012-CF-011260-A.

   John A. Toth, Crawfordville, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and KLINGENSMITH, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.